Shepley, C. J.
— The action is debt upon a judgment of a justice of the peace. Nul tiel record was pleaded. The justice had ceased to be in commission more than two years before he made a copy of an extended record, and such attested copy was not legal testimony. R. S., c. 116, § 28. He was introduced as a witness, and produced a book kept in the form of a docket, and testified that it was his docket, and that it contained all the record he had of his judgments as a justice of the peace. ■ He also produced the original *131writ and the several executions, which had been issued on that judgment. The book contains the minutes of an entry before him of an action in favor of the plaintiff, against the defendant, on May 17, 1833, of a default of the defendant, of the amount of the debt and of the costs, of eight executions issued and returned without satisfaction.
It has been decided that minutes kept on a docket by one whose duty it is to make a record of a suit, must stand as the record, until an extended record can be made. Pruden v. Alden, 23 Pick. 184; Longley v. Vose, 27 Maine, 179.
When such minutes are sufficient to enable a Court to perceive, that they would authorize the record of a regular judgment to bo made, they must be regarded as proof, when no mbdo is provided for more perfect proof. In this case they appear to have been of that character.

Defendant defaulted.